Order entered July 31, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01290-CV

                 IN THE INTEREST OF: J.C.T AND L.D.T, CHILDREN


                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-82-17818

                                         ORDER
       On November 20, 2012, the Court issued an opinion dismissing this appeal for want of

jurisdiction because there was no final judgment.        Thereafter, appellant filed a motion for

rehearing, demonstrating the Court’s jurisdiction over the appeal and asking the Court to

reinstate the appeal. We granted appellant’s motion for rehearing, withdrew the November 20,

2012 opinion, and vacated the Court’s judgment of the same date. Accordingly, we order this

appeal reinstated, and we direct the Clerk of this Court to REINSTATE this appeal as of July

31, 2014.


                                                   /s/       ADA BROWN
                                                             JUSTICE